Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 1 of 32 Page ID #:1


   1 Brendan O’Rourke*
     borourke@proskauer.com
   2 Jonathan Weiss, SBN 250307
     jweiss@proskauer.com
   3 Lee Popkin*
     lpopkin@proskauer.com
   4 Simona Weil, SBN 316449
     sweil@proskauer.com
   5 PROSKAUER ROSE LLP
     2029 Century Park East, 24th Floor
   6 Los Angeles, CA 90067-3010
     Telephone: (310) 557-2900
   7 Facsimile: (310) 557-2193
   8 Attorneys for Plaintiff
     Young Hollywood LLC
   9 * pro hac vice pending
  10
                          UNITED STATES DISTRICT COURT
  11
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
     YOUNG HOLLYWOOD LLC, a California          Case No.
  14 limited liability company,
  15                   Plaintiff,               COMPLAINT FOR DAMAGES
                                                AND INJUNCTIVE RELIEF
  16              v.
                                                DEMAND FOR JURY TRIAL
  17 WHITE OPS, INC., a Delaware
     corporation,
  18
                    Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 2 of 32 Page ID #:2



   1                               NATURE OF THE ACTION
   2         1.     White Ops is a cybersecurity company that claims to protect its clients in
   3 the digital advertising space from fraudulent internet traffic. White Ops touts its
   4 ability to “verify the humanity of more than a trillion interactions every week.” But
   5 when its algorithm fails to distinguish between bots and human beings, the
   6 self-described “police” of the internet becomes something altogether different: a
   7 tormentor rather than a protector.
   8         2.     The repercussions on a website’s business when White Ops mislabels its
   9 inventory as “fraudulent” can be devastating. Rather than acknowledge the inherent
  10 flaw in its fraud detection technology, White Ops tells the websites whose traffic it
  11 erroneously flags as invalid that there is one way to fix the problem: become a White
  12 Ops client. You have to pay White Ops a minimum of ten thousand dollars every
  13 month to protect your website from them, with an upfront commitment of 12 months.
  14 Worse yet, White Ops uses the fact that it “detected” and mislabeled your website’s
  15 legitimate traffic as fraud to bolster its claims about the utility of its services. It is no
  16 wonder that unscrupulous companies in the advertising verification industry have
  17 been dubbed by some in the industry as the “ad tech mafia.”
  18         3.     Young Hollywood publishes celebrity and lifestyle video content on its
  19 websites. The Founder and CEO of the company has spent the last thirteen years
  20 building the company and its brand into a leading producer of digital content for
  21 Millenial and Gen Z audiences. Young Hollywood grew from a small startup into a
  22 multifaceted media company valued at over 100 million dollars. All of that changed
  23 when, in July 2019, White Ops falsely classified Young Hollywood’s entire
  24 advertising space inventory as invalid traffic, preventing Young Hollywood from
  25 selling advertisements and thereby cutting off its ability to generate revenue.
  26         4.     Young Hollywood contacted White Ops over months to ask why its
  27 traffic was being falsely flagged as invalid, explaining again and again the devastating
  28 impact that White Ops’ filter was having on its business. However, Young
                                                   2
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 3 of 32 Page ID #:3



   1 Hollywood refused to become a paying White Ops client as a condition to receiving
   2 instructions on how to “fix” the problem. In the face of these refusals, White Ops
   3 ignored evidence that its supposed bot-catching algorithm was flawed, in that it
   4 captured legitimate web traffic. For White Ops to have acknowledged that its
   5 algorithm was unable to distinguish accurately between rewarded human traffic and
   6 bots would have shown either that its authentication product was not the infallible bot
   7 slayer claimed, jeopardizing its position in the marketplace, or that White Ops was
   8 artificially inflating its subscription numbers by forcing digital media companies like
   9 Young Hollywood to pay a hefty subscription fee or face blacklisting. Ultimately,
  10 Young Hollywood was sacrificed to White Ops’ need to conceal its error-prone
  11 algorithm, an extortionate business model, or both.
  12         5.    As a result of White Ops’ conduct, Young Hollywood has been unable to
  13 sell video advertisements to its clients of many years, the company’s reputation has
  14 been ruined, and the business is now on the verge of collapse. Without immediate
  15 action, Young Hollywood will not be able to continue operating. White Ops should
  16 not be permitted to continue these unlawful business practices. It should not be able
  17 to force companies like Young Hollywood to choose between paying up or shutting
  18 down.
  19         6.    Young Hollywood brings this complaint against White Ops for
  20 (1) Defamation in Violation of Cal. Civ. Code §§ 45-46, (2) Trade Libel, (3) Product
  21 Disparagement in Violation of 15 U.S.C. § 1125(a)(1)(B), (4) Unfair Competition in
  22 Violation of Cal. Bus. & Prof. Code §§ 17200, et seq., (5) Intentional Interference
  23 with Prospective Economic Advantage, (6) Negligent Interference with Prospective
  24 Economic Advantage, (7) False Advertising in Violation of Cal. Bus. & Prof. Code §§
  25 17500, et seq., and (8) Negligence.
  26                                    THE PARTIES
  27         7.    Young Hollywood is a California limited liability company with its
  28 principal place of business located at 10100 Santa Monica Blvd, Suite #400, Los
                                                3
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 4 of 32 Page ID #:4



   1 Angeles, CA 90025. All members of Young Hollywood LLC reside, have their
   2 principal place of business, or are incorporated in California.
   3         8.     Defendant White Ops is a Delaware corporation with its principal place
   4 of business in New York, New York.
   5                             JURISDICTION AND VENUE
   6         9.     This action arises under the Lanham Act, a federal statute codified at
   7 15 U.S.C. §§ 1051, et seq., and California state law.
   8         10.    This Court has subject matter jurisdiction over this action pursuant to
   9 28 U.S.C. §§ 1331 and 1332(a)(1). This Court has supplemental jurisdiction over
  10 Plaintiff’s state law claims under 28 U.S.C. § 1367(a).
  11         11.    This Court has personal jurisdiction over White Ops because (i) White
  12 Ops conducts business within the State of California and this judicial district; (ii) the
  13 causes of action asserted in this Complaint arise out of White Ops’ contacts with the
  14 State of California and this judicial district; and (iii) White Ops has caused tortious
  15 injury to Young Hollywood in the State of California and this judicial district.
  16         12.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
  17 because (i) the causes of action asserted in this Complaint arise out of White Ops’
  18 contacts with the State of California and this judicial district; and (ii) White Ops has
  19 caused tortious injury to Young Hollywood in the State of California and this judicial
  20 district.
  21                        FACTS COMMON TO ALL COUNTS
  22 Young Hollywood’s Debut
  23         13.    Founded in 2007, Young Hollywood is a publisher and distributer of
  24 exclusive, premium celebrity and lifestyle content for Millennial and Gen Z
  25 audiences. Young Hollywood consists of ten fully developed media brands that own
  26 and control a video library of over 10,000 hours of premium content. Each year, the
  27 company finances, produces and distributes approximately 500 hours of new content.
  28
                                                 4
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 5 of 32 Page ID #:5



   1         14.   As a leader in the digital space for video content, Young Hollywood
   2 operates several digital platforms, including two primary websites:
   3 www.younghollywood.com and www.younghollywoodtv.com (the “YH Websites”).
   4         15.   Young Hollywood utilizes multiple security systems to ensure the traffic
   5 to the YH Websites is clean and not fraudulent (i.e. real, human traffic), including
   6 subscriptions with Rackspace, Cloudflare, and Alert Logic.
   7         16.   In 2010, Young Hollywood began operating a broadcast studio out of the
   8 Four Seasons Hotel in Los Angeles. Over the last decade, this studio has been
   9 frequented by thousands of high profile actors, musicians, and athletes including
  10 Selena Gomez, Vin Diesel, Justin Timberlake, Matt Damon, Sofia Vergara, Channing
  11 Tatum, Kerry Washington and Emma Stone, all of whom have collaborated with
  12 Young Hollywood to create exclusive video content for the YH Websites.
  13         17.   As a result of the tens of millions of dollars Young Hollywood has
  14 invested into the development of its brand, the company has amassed more than 10
  15 million followers on social media, over 300 million views on its YouTube channel,
  16 billions of views across its distribution network, and over 300 million monthly user
  17 engagements. Young Hollywood has been recognized by the Wall Street Journal as a
  18 “Web Video Pioneer,” and the company has been featured in hundreds of high-profile
  19 publications, including Fortune and Forbes. In 2015, Apple chose Young Hollywood
  20 as one of a select group of video content partners to build into the Apple TV device.
  21         18.   Young Hollywood’s revenue is derived exclusively from advertising and
  22 licensing its content. Hundreds of well-known advertisers buy Young Hollywood’s
  23 inventory. Young Hollywood’s long standing advertising partnerships with Fortune
  24 500 brands have been covered in Adweek and Adage, and its partnership with Google
  25 was the subject of a cover story in USA Today. The YH Websites have also had
  26 significant direct partnerships with brands including Coca-Cola, EA, AT&T,
  27 Subway, Adidas, and Unilever, among others. Young Hollywood has worked with
  28 these advertising partners to create content for their celebrity spokespeople including
                                                5
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 6 of 32 Page ID #:6



   1 Carrie Underwood, Russell Westbrook, Kevin Hart, Trae Young, Venus Williams
   2 and others. These direct partnerships alone have generated eight figure revenues for
   3 YH.
   4             19.    Young Hollywood has grown its revenue exponentially year over year
   5 since inception. In 2015 and 2016, three different investment banking firms
   6 appraised the company in connection with a capital raise and purchase offers, valuing
   7 it between 100 and 400 million dollars. In 2018, Young Hollywood was named to the
   8 INC 5000 list of the fastest growing companies in America. Young Hollywood’s
   9 revenues continued to grow until June 2019, when, as described below, White Ops
  10 falsely classified Young Hollywood’s inventory as invalid traffic (“IVT”).
  11 Young Hollywood’s Advertising Strategy
  12             Telaria (Supply Side Provider)
  13             20.    In 2008, Young Hollywood signed an exclusive agreement with Telaria,
  14 Inc.,1 a supply-side platform that monetizes and manages premium video advertising
  15 inventory. Telaria sells Young Hollywood’s digital media advertising in exchange
  16 for a gross percentage of the sales.
  17             21.    Telaria has internal security measures in place to make sure the
  18 advertising placements it sells through its platform are not fraudulent.
  19             22.    In 2015, Telaria launched a Supply Side Platform (“SSP”). Telaria’s
  20 SSP utilizes programmatic advertising, the automated buying and selling of online
  21 advertising. What this means is that Young Hollywood’s pre-video advertising
  22 inventory, i.e. the advertising space available before a video is played on YH
  23 Websites, is available to advertisers through an automated bidding process on
  24 Telaria’s online marketplace.
  25
  26
  27
  28   1
           Telaria was known as Tremor Video until September 2017, when it changed its name to Telaria.
                                                        6
                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 7 of 32 Page ID #:7



   1         Prodege (Marketer)
   2         23.    Beginning in March 2015, Young Hollywood also began to work with
   3 Prodege, a consumer engagement and online marketing company, to market Young
   4 Hollywood content and drive traffic to the YH Websites. Telaria was aware of Young
   5 Hollywood’s use of Prodege’s services, and in fact encouraged Young Hollywood to
   6 use Prodege. From 2017 until September 2019, Prodege was the exclusive marketing
   7 company for younghollywood.com.
   8         24.    Prodege has internal security measures in place to make sure the traffic it
   9 directs to the YH Websites is not fraudulent.
  10         25.    Prodege offers digital marketing services under several “rewarded
  11 traffic” platforms, including Swagbucks, a gift card reward program for customers
  12 who watch videos, earn points, and redeem the points for gift cards.
  13         Rewarded Traffic
  14         26.    Rewarded traffic, which is also referred to as “incentivized traffic,” is a
  15 widely used consumer engagement tool. Under the rewarded traffic model,
  16 consumers participate in certain online activity, such as watching videos, and are then
  17 “rewarded” for their engagement with gift cards to top retailers or other benefits.
  18         27.    Many companies, including Google, Amazon, and Comcast, use
  19 rewarded traffic as part of their marketing strategy. Media companies such as
  20 Verizon, Viacom, and Comcast specifically use Prodege and their Swagbucks
  21 platform in order to drive traffic to their websites.
  22         28.    Some digital advertising experts believe that rewarded traffic combats
  23 advertising fraud and predict that brands will increasingly employ incentivized
  24 advertisements, particularly on mobile platforms.
  25 White Ops Enters the Scene
  26         29.    Founded in 2012, White Ops is a cybersecurity company that claims to
  27 provide fraud detection services. White Ops uses proprietary software and algorithms
  28
                                                  7
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 8 of 32 Page ID #:8



   1 to detect bots and fraudulent traffic, enabling it to measure the quality of a website’s
   2 traffic.
   3         30.     White Ops serves over 200 customers around the world, including some
   4 of the largest internet platforms. These customers pay a monthly subscription fee in
   5 exchange for White Ops’ services.
   6         31.     White Ops deceives its customers by touting the ability of its fraud
   7 detection services to differentiate between human and bot traffic, when in fact, White
   8 Ops is unable to differentiate between bot traffic and rewarded human traffic.
   9         32.     One of the services White Ops offers is MediaGuard pre-bid prevention
  10 API, a “pre-bid filter” intended to prevent fraud before publishers’ advertising
  11 inventory is offered to advertisers for bidding. In theory, the “pre-bid filter” evaluates
  12 every request for a bid and blocks fraudulent website traffic — known as invalid
  13 traffic or IVT —from being seen or offered to advertisers.
  14         33.     White Ops publishes a “taxonomy” that lists categories White Ops
  15 considers to be IVT, with definitions and examples. Declared rewarded traffic is not
  16 on this list.
  17         34.     White Ops and its competitors, other ad verification companies,
  18 inconsistently tag ad requests as clean or fraudulent, meaning that White Ops may
  19 block an ad request that other ad verification companies determine is clean.
  20         35.     White Ops regularly distributes reports to its customers which include a
  21 “blacklist” of domains associated with fraud. The reports are intended to guide
  22 clients’ purchasing decisions, advertising approaches, and marketing strategy.
  23         Relationship between Young Hollywood, White Ops, Telaria, and Prodege
  24         36.     In July 2018, Telaria became a client of White Ops. From that time
  25 forward, all inventory on Telaria’s platform, including Young Hollywood’s
  26 inventory, was scanned by White Ops’ pre-bid filter.
  27         37.     Beginning in the end of 2018, Telaria repeatedly recommended that
  28 Young Hollywood subscribe to White Ops.
                                                  8
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 9 of 32 Page ID #:9



   1         38.    White Ops was reporting less than two percent of Young Hollywood’s
   2 inventory as IVT at the time.
   3         39.    Some percentage of IVT is normal for any website operating on the
   4 internet. According to Cloudflare, a leading website security company, “media and
   5 publishing websites’ traffic usually comprises about 20% malicious bots.”
   6         40.    Young Hollywood explored using White Ops, but given the steep cost of
   7 the subscription and the absence of any significant problems with invalid traffic,
   8 Young Hollywood decided against it.
   9         41.    In June 2019, Prodege, too, became a client of White Ops. White Ops
  10 understood that Prodege’s core business model involved rewarded traffic. Dimitris
  11 Theodorakis, Head of Detection at White Ops, confirmed to Prodege that its rewarded
  12 traffic was not IVT under the White Ops classification system.
  13         42.    White Ops, as a sophisticated party in the digital advertising landscape,
  14 generally knows the workings of an SSP platform and its reach to advertisers. In
  15 other words, White Ops is familiar with the relationship between a publisher like
  16 Young Hollywood and advertisers on an SSP platform.
  17 White Ops Classifies Young Hollywood as IVT
  18         43.    Beginning in late June 2019, White Ops began classifying a significant
  19 portion of Young Hollywood’s traffic as IVT and blocking its inventory from
  20 Telaria’s exchange.
  21         44.    On June 28th, 2019, Young Hollywood learned that Telaria was
  22 rejecting sixty-five to seventy percent of Young Hollywood’s advertising supply due
  23 to the White Ops pre-bid filter. This meant that sixty-five to seventy percent of the
  24 advertising opportunities Young Hollywood sought to sell were not being shown to
  25 advertisers.
  26         45.    On information and belief, in addition to this increased filtering, the YH
  27 Websites were placed on White Ops’ blacklist.
  28
                                                 9
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 10 of 32 Page ID #:10



    1            46.    At the time, Telaria posited that the increased filtering had to do with a
    2 change in White Ops’ algorithm. Telaria sent Young Hollywood an email explaining:
    3 “White Ops just upgraded their algorithms to account for behavior they have been
    4 tracking that most closely aligns with high instances of Automated Browsing and
    5 Manipulated Behavior within the IVT (Invalid Traffic) Taxonomy. Since we use
    6 White Ops for pre-bid IVT filtering, you may see instances of increased request
    7 filtering on your supply[.]”2
    8            47.    By July 2, 2019, White Ops was blocking of “99% of traffic across all [of
    9 Young Hollywood’s] sites” as IVT.
   10            48.    Young Hollywood had historically generated millions of dollars of
   11 revenue from Telaria’s platform. That revenue fell by over 99% from June to July
   12 2019. By September 2019, Young Hollywood’s Telaria-generated revenue was $12.
   13            49.    By falsely accusing Young Hollywood of high instances of automated
   14 browsing and manipulated behavior, classifying the YH Websites as IVT, and
   15 blacklisting Young Hollywood, White Ops not only disrupted Young Hollywood’s
   16 relationship with Telaria but also directly impacted Young Hollywood’s ability to sell
   17 to advertisers. White Ops’ actions have caused Young Hollywood to lose its main
   18 source of revenue, digital video advertising.
   19            50.    Further, by including the YH Websites on its blacklist and falsely
   20 informing White Ops customers that Young Hollywood has invalid traffic, White Ops
   21 has caused harm to Young Hollywood’s reputation as a digital media provider.
   22 Young Hollywood Tries to Get Answers
   23            51.    Given the devastating impact to its business, as soon as Young
   24 Hollywood became aware that White Ops was blocking its inventory, it did
   25 everything possible to resolve the problem.
   26
        2
            According to White Ops’ “taxonomy,” automated browsing refers to a program or automated
   27 script that requests web content without user involvement and without declaring itself as a crawler,
   28 such as a botnet. Manipulated behavior refers to a browser, application, or other program that
        triggers an ad interaction without a user’s consent, such as an unintended click.
                                                         10
                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 11 of 32 Page ID #:11



    1         Young Hollywood Contacts White Ops
    2         52.   On July 10, 2019, R.J. Williams, the CEO of Young Hollywood, reached
    3 out directly to White Ops by email to “get to the bottom of what’s happening.”
    4 Young Hollywood’s inquiry was directed not to a technical support representative,
    5 but to the Director of Business Development for White Ops, Justin Hypes.
    6         53.   Mr. Hypes assured Mr. Williams that White Ops was “committed to
    7 double and triple checking [its] position” on traffic to the YH Websites and promised
    8 to “get back in touch as soon as [he] hear[d] word” from his technical account
    9 management lead. In the very same email, Mr. Hypes suggested that “there may be
   10 some ways we can work together to help alleviate these problems[.]”
   11         54.   During a follow-up telephone conversation, Mr. Hypes made it clear that
   12 becoming a client of White Ops is what it would take to resolve Young Hollywood’s
   13 problem. Mr. Hypes informed Mr. Williams that if Young Hollywood became a
   14 White Ops client, it would then have access to a “tool set,” dashboards, and support
   15 that could help provide a solution.
   16         55.   Young Hollywood, however, did not become a client, and, as a result, it
   17 remained on White Ops’ blacklist.
   18         56.   On July 24, 2019, Young Hollywood had another conversation with
   19 White Ops in an effort to resolve the issue related to its traffic. Young Hollywood
   20 expected that members of White Ops’ technical team would participate in the call.
   21 Instead, only members of White Ops’ business development, sales, and “customer
   22 success” team joined. It was clear from the call that White Ops would not provide
   23 more information to Young Hollywood because they were not a customer.
   24         57.   Mr. Williams followed up with White Ops repeatedly, each time
   25 emphasizing the urgent nature of the problem and the detrimental impact White Ops’
   26 actions were having on Young Hollywood’s business. White Ops failed to provide
   27 any substantive response to Mr. Williams’ inquiries. Mr. Williams was told that
   28 nothing further could be communicated because Young Hollywood was not a White
                                                11
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 12 of 32 Page ID #:12



    1 Ops client. White Ops also refused to remove the YH Websites from its blacklist
    2 while it investigated the issue.
    3         58.   On September 24, 2019, Mr. Williams sent an email to the Chief
    4 Operating Officer of White Ops, Gene Fay, outlining Young Hollywood’s problem
    5 and the steps it had taken to investigate the traffic to its website. Mr. Williams
    6 explained that he was “simply trying to understand why White Ops is taking the
    7 position that it is and making us the target” and imploring White Ops to give him
    8 “direction on what needs to happen for [Young Hollywood] to get off this ‘Black List’
    9 as quickly as possible.”
   10         59.   On September 26, 2019—over two months after Mr. Williams first
   11 contacted White Ops—Mr. Fay informed Mr. Williams that “after some internal
   12 discussions” it would “be notifying Telaria today that Younghollywood has been
   13 removed from the Telaria blocked list.”
   14         60.   Despite these assurances, however, White Ops never instructed Telaria
   15 to remove Young Hollywood from the blacklist. Telaria, for its part, informed Young
   16 Hollywood that “the next steps [we]re on the White Ops side” and “[u]ntil White Ops
   17 tells us otherwise, we’re maintaining status quo.” Throughout October 2019, White
   18 Ops led Young Hollywood to believe it was investigating and trying to resolve the
   19 issue. Meanwhile, it continued to flag at least 75% of Young Hollywood’s inventory.
   20         Prodege and Telaria Contact White Ops
   21         61.   Between June and September 2019, Prodege and Telaria also reached
   22 out to White Ops to investigate the cause of Young Hollywood’s blocked traffic.
   23 White Ops knew from these communications that Young Hollywood was a client of
   24 Prodege and Telaria.
   25         62.   In response to one of these inquiries, White Ops informed Prodege on
   26 July 3, 2019 that its “team confirmed the traffic [on the YH Websites] for having high
   27 instances of Automated Browsing and Manipulated Behavior.”
   28
                                                 12
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 13 of 32 Page ID #:13



    1            63.    This explanation made little sense because White Ops had not previously
    2 categorized Prodege’s traffic, which is exclusively rewarded traffic, as IVT and
    3 Prodege was the only traffic-driver the YH Websites used. Prodege noted that the
    4 White Ops algorithm change had “negatively impacted several clients[,] but “only
    5 YoungHollywood was put on a, for all intents and purposes, ‘death penalty’ list where
    6 the site cannot monetize at all.” In other words, White Ops was specifically targeting
    7 Young Hollywood.
    8            64.    Prodege also sought clarification from Mr. Theodorakis, the Head of
    9 Detection at White Ops who had previously worked with Prodege, but he failed to
   10 provide any additional details about the situation, saying only that White Ops had
   11 “checked [its] systems a number of times and everything seems to be working as
   12 expected.”
   13            65.    Prodege asked White Ops for more information about “why Young
   14 Hollywood was unfairly singled out” because White Ops had provided only a “very
   15 vague classification” of automation with no supporting evidence. White Ops,
   16 however, provided no further explanation and continued to categorize Young
   17 Hollywood’s traffic as IVT.
   18            66.    Beginning in September 2019, in an effort to resolve the problem,
   19 Young Hollywood stopped using Prodege. Even during periods of time when traffic
   20 to the YH Websites was exclusively organic, meaning visitors landed on the YH
   21 Websites based on traffic that is earned not paid, there was no corresponding change
   22 to the level of IVT detected by White Ops.3 Young Hollywood made White Ops
   23 aware of this information, but White Ops engineers did not seem to believe that
   24 Young Hollywood had made the change. On October 31, 2019, almost two months
   25 after Young Hollywood had turned off Prodege, the Chief Operating Officer of White
   26
        3
            Between September 2019 and March 2020, Young Hollywood used the marketing services of
   27 InnovateMR, Facebook, and Yahoo Gemini intermittently. There were also multiple periods of
   28 time, in intervals of several weeks, during which Young Hollywood did not use any marketing
        service and traffic to younghollywood.com was exclusively organic.
                                                      13
                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 14 of 32 Page ID #:14



    1 Ops asked Mr. Williams if he was “sure Prodege is turned off” because their
    2 engineers “were still seeing it.”
    3         67.   In addition, there were unexplained jumps in the percentage of traffic
    4 White Ops classified as IVT that did not align with any change in Young
    5 Hollywood’s marketing techniques, but instead appear to have been the result of
    6 manual manipulation by White Ops in the hours and days after Mr. Williams
    7 communicated with employees of White Ops. For example, the IVT detected by
    8 White Ops went from 99% the day before an October 16, 2019 call between Mr.
    9 Williams and White Ops’ Chief Operating Officer, to 30% the day after the call, only
   10 to jump up again in the ensuing weeks.
   11         68.   Telaria’s attempts to understand why White Ops was flagging Young
   12 Hollywood’s web traffic were likewise unsuccessful. On August 5, 2019, Telaria
   13 informed Young Hollywood that they had “pushed as hard as [they] can on this,” but
   14 White Ops would not give them any additional information or feedback about why its
   15 changed algorithm was flagging the YH Websites.
   16         Young Hollywood Orders An Investigation Of Its Traffic
   17         69.   While waiting for White Ops to respond to its inquiries, Young
   18 Hollywood enlisted other third parties to examine the YH Websites.
   19         70.   Young Hollywood asked Rackspace, the company that hosts Young
   20 Hollywood’s websites, to investigate the traffic on the YH Websites. After an
   21 extensive review of the environment in late July and early August 2019, Rackspace
   22 was unable to find any malicious or bot-like traffic and no evidence of any unusual
   23 activity. Through the ensuing months, Rackspace continued to analyze traffic to the
   24 YH Websites, but found no suspicious activity.
   25         71.   Through Rackspace, Young Hollywood also engaged the services of
   26 Alert Logic, a leading cyber security solution, and Cloudflare, a leading website
   27 security company. Alert Logic and Cloudflare both investigated White Ops’ claims
   28 of invalid traffic. These companies, like Rackspace, found no noticeable changes to
                                                14
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 15 of 32 Page ID #:15



    1 the traffic to or from any of the servers for the YH Websites, no irregularities with the
    2 IP addresses of visitors to the YH Websites, and no malicious or bot-like traffic in the
    3 logs of the YH Websites.
    4         72.   Young Hollywood also hired FTI Consulting to look into White Ops’
    5 claims. FTI’s review, which included a review of the dark web, did not turn up
    6 anything suspicious or unusual.
    7 White Ops’ Sham Solution
    8         73.   At the Consumer Electronics Show in Las Vegas in January 2020, Mr.
    9 Williams approached Michael Tiffany, the Co-Founder and President of White Ops,
   10 to discuss the situation.
   11         74.   Mr. Tiffany acknowledged that the updated White Ops algorithm could
   12 not differentiate between incentivized traffic and IVT and that this was likely the
   13 reason White Ops was flagging Young Hollywood’s inventory. Mr. Tiffany
   14 acknowledged that declared incentivized traffic should not be considered IVT and
   15 agreed that White Ops needed to fix this problem. Mr. Tiffany assured Mr. Williams
   16 that he would discuss the issue with his engineering team in order to expedite a
   17 technical solution so that Young Hollywood would no longer be blocked. The plan
   18 was for White Ops and Young Hollywood to work together with SSP partners,
   19 including Telaria and AT&T Xandr, to roll out a new product offering that would
   20 enable advertisers to purchase incentivized traffic if they chose to do so.
   21         75.   Following the in-person meeting, Mr. Williams sent an email
   22 memorializing the discussion. Mr. Williams reiterated that he “like[d] the ideas [Mr.
   23 Tiffany] suggested” for resolving the problem and was “looking forward to receiving
   24 [his] update this week and putting this plan into immediate action.” Mr. Williams
   25 also asked if it would be possible to expedite the process of “unblock[ing] YH” so that
   26 the company could “finally get [its] business back on track.”
   27         76.   In response, Mr. Tiffany confirmed that they were “a Go” on the plan.
   28 He wrote to Mr. Williams: “let’s push on getting an SSP partner that can consume a
                                                  15
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 16 of 32 Page ID #:16



    1 new Incentivized/Rewarded output from MediaGuard.” Mr. Tiffany agreed that they
    2 should run the idea by Telaria, AT&T Xandr, and Rubicon to see who could most
    3 quickly put the new product to use.
    4         77.   Despite the plan and Mr. Tiffany’s assurances, White Ops, in late
    5 January 2020, was still flagging Young Hollywood’s inventory on the Telaria
    6 platform “for automated browsing/bots and other mechanisms[.]”
    7         78.   On January 17, 2020, with its inventory still blocked and no word from
    8 White Ops on the new product offering, Mr. Williams emailed Mr. Tiffany,
    9 explaining that “time is of the essence” and that Young Hollywood had “already been
   10 waiting for months for a resolution[.]”
   11         79.   Receiving no response, Mr. Williams emailed Mr. Tiffany again on
   12 January 28, 2020, pleading with him to provide a path for resolving the issue. In his
   13 January 28 email, Mr. Williams was transparent that his “entire business continue[d]
   14 to be at stake the longer this drags on” while voicing the frustration that everyone
   15 continues to “give [him] a different reason why White Ops is continuing to block us.”
   16         80.   On February 20, 2020, Mr. Williams again emailed Mr. Tiffany pointing
   17 out that there was “0 rewarded/incentivized traffic” to the YH Websites and yet their
   18 inventory was still being blocked. Mr. Williams asked if he could “please have an
   19 update as to what’s going on?” White Ops never responded to any of these emails.
   20 White Ops’ Changing Narrative
   21         81.   The initial explanation White Ops provided in July 2019 for why it was
   22 blocking Young Hollywood’s inventory was “high instances of Automated Browsing
   23 and Manipulated Behavior” detected by White Ops’ upgraded algorithm. During this
   24 time, White Ops initially insisted that the issue was not the result of Young
   25 Hollywood’s use of Prodege and then changed their story saying that the issue was
   26 indeed Prodege. In mid-October, White Ops informed three SSPs (AT&T Xandr,
   27 Beachfront, and Verizon) that it was blocking Young Hollywood’s inventory for use
   28 of undeclared incentivized traffic. By late January 2020, the White Ops explanation
                                                 16
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 17 of 32 Page ID #:17



    1 had shifted yet again, and the excuse for blocking Young Hollywood’s inventory
    2 became bot-generated traffic, i.e. non-human traffic. Most recently, White Ops
    3 informed its clients that the YH Websites contain “automated browsing, misleading
    4 user interface, and false representation.” To date, Young Hollywood has not received
    5 a coherent explanation from White Ops about why it is labeling Young Hollywood’s
    6 inventory as IVT, nor has White Ops provided evidence to back up their accusations.
    7         82.   Young Hollywood has been running display advertisements for several
    8 months, meaning graphic advertisements that appear on the YH Websites as banners
    9 and other images, through Facebook, Amazon, and Google. These display
   10 advertisements are running on the exact same pages as the digital advertising
   11 opportunities that were being flagged by White Ops. Yet none of these companies’
   12 internal fraud detection systems have flagged the YH Websites as IVT.
   13         83.   Young Hollywood is aware of at least two other media companies that
   14 have had similar issues with White Ops. The companies able to resolve their
   15 flagged-traffic issues are those that become White Ops clients. Those who refuse to
   16 “pay up,” like Young Hollywood, stay on the White Ops blacklist.
   17 White Ops’ Defamatory Statements
   18         84.   Beginning in approximately July 2019, White Ops falsely labeled Young
   19 Hollywood’s advertising space offerings as IVT within reports disseminated to all of
   20 its clients. At least some of those clients, including advertisers, placed the YH
   21 Websites on their own blacklists as a result of the White Ops reports. In addition,
   22 White Ops’ knowingly and intentionally made false and disparaging statements about
   23 Young Hollywood to multiple companies, as described below.
   24         Beachfront
   25         85.   In an effort to sell advertising space while its traffic was being blocked
   26 on Telaria’s platform, Young Hollywood engaged other SSPs. One of these providers
   27 was Beachfront, a video ad management platform for media and advertisers.
   28 Beachfront became a client of White Ops in March 2018.
                                                 17
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 18 of 32 Page ID #:18



    1         86.   In September 2019, Young Hollywood attempted to launch with
    2 Beachfront. Shortly thereafter, Beachfront informed Young Hollywood that “100%
    3 of [Young Hollywood’s] requests [were] currently being blocked by White Ops
    4 prebid.” Beachfront explained that Young Hollywood’s inventory was being flagged
    5 for use of undeclared incentivized traffic. Beachfront commented that it was “not
    6 currently seeing the same issue with any of [its] other publishers.”
    7         87.   Beachfront also noted that “companies like BFM [Beachfront] are
    8 beholden to these third-party verification companies that are relied upon for metrics
    9 across our industry.”
   10         Index Exchange
   11         88.   Young Hollywood also tried to sell its video advertisements through the
   12 global advertising marketplace, Index Exchange, but was unable to do so. In August
   13 2019, Index Exchange informed Young Hollywood that its websites were on the
   14 company’s “global blacklist[.]”
   15         89.   Index Exchange explained that this was “an internal blacklist[,]” but
   16 “[s]ometimes sites get on the internal blacklist because they are on
   17 external blacklists.” Index Exchange has been a client of White Ops since 2017.
   18         AT&T Xandr
   19         90.   In October 2019, Young Hollywood attempted to use AT&T’s Xandr
   20 platform. AT&T Xandr’s subsidiary, AppNexus, is a client of White Ops.
   21         91.   Young Hollywood was unable to sell advertisements through Xandr.
   22 An employee of AT&T Xandr informed Young Hollywood that he believed the
   23 problem was that White Ops was blacklisting the YH Websites even though they were
   24 not blocked by Xandr’s own anti-malvertising tool.
   25         92.   In October 2019, White Ops informed AT&T Xandr that “[a] heavy
   26 portion of the traffic [on younghollywood.com] is associated with Incentivized
   27 Traffic, which is one of the categories noted in our IVT Taxonomy.”
   28
                                                18
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 19 of 32 Page ID #:19



    1         93.   In March 2020, AT&T Xandr reported to Young Hollywood that White
    2 Ops had “detected Automated Browsing, Misleading User Interface, and False
    3 Representation” on younghollywood.com.
    4         Verizon SSP
    5         94.   In October 2019, Young Hollywood attempted to partner with Verizon
    6 SSP. Verizon SSP is a client of White Ops.
    7         95.   Verizon SSP informed Young Hollywood that they were hesitant to
    8 spend more time working with Young Hollywood because of the White Ops flag.
    9         96.   Simultaneously, another division of the same company, Verizon Media
   10 Video Syndication, takes content produced by Young Hollywood and syndicates it
   11 across a network of websites in exchange for a percentage of the advertising revenue.
   12 Several of the syndicated websites use rewarded traffic, including InstaGC. Traffic
   13 from these websites is not blocked by the fraud verification services used by Verizon
   14 Media Video Syndication (DoubleVerify and Integral Ad Science) even though the
   15 very same websites are blocked by Verizon SSP (using White Ops).
   16         Rubicon Project
   17         97.   In late January 2020, Rubicon Project, a digital advertising infrastructure
   18 company, expressed to Young Hollywood that White Ops was reporting “that vast
   19 amounts of the traffic you’re getting on the site is bot-generated.” Rubicon further
   20 explained that “Michael Tiffany [White Ops Co-Founder and President] seems pretty
   21 confident that their filtering is accurately classifying [Young
   22 Hollywood’s] inventory.”
   23         Playbuzz
   24         98.   Playbuzz (now EX.CO) is a content syndication network. Playbuzz
   25 reached out to Young Hollywood about working together in October 2019. However,
   26 once the content was implemented on the YH Websites, Playbuzz’s SSP partners
   27 would not approve Young Hollywood due to its status on White Ops’ blacklist.
   28
                                                 19
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 20 of 32 Page ID #:20



    1         99.   Playbuzz reported to Young Hollywood that SSPs Rubicon and Telaria
    2 both “said that YoungHollywood.com has been blacklisted due to IVT (invalid
    3 traffic.)”
    4         Freestar
    5         100. In March 2020, Young Hollywood engaged Freestar, a tech company
    6 that helps publishers increase revenue by optimizing their advertising operations.
    7 Freestar was told by half a dozen different partners that they would not run ads on
    8 Younghollywood.com. Although the companies would not disclose the reason
    9 Young Hollywood was rejected, Freestar assumed it was “the whole IVT list from
   10 White Ops.”
   11 The Impact of White Ops’ Conduct on Young Hollywood
   12         101. White Ops’ unlawful activities are irreparably injuring Young
   13 Hollywood. Young Hollywood has incurred severe damage to its reputation based on
   14 the false and defamatory statements White Ops communicated in writing and orally to
   15 its clients, including SSPs, advertisers, and other media companies regarding Young
   16 Hollywood.
   17         102. Without immediate relief, Young Hollywood will go out of business.
   18 White Ops’ false descriptions have caused Young Hollywood direct loss of millions
   19 of dollars in advertising revenue that would have been earned between June 2019 and
   20 the date of this filing. Because advertising is the main source of revenue for the YH
   21 Websites, Young Hollywood’s ability to generate revenue has all but dried up,
   22 making it impossible for the company to create new content and pushing the business
   23 to the brink of collapse. Young Hollywood has been forced to shut down its
   24 production studio, cease creating video content, and lay off all of its employees
   25 involved in the production of content.
   26         103. White Ops’ conduct and the resulting harm caused to Young Hollywood
   27 will continue unless and until halted by this Court. Young Hollywood seeks
   28
                                                20
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 21 of 32 Page ID #:21



    1 preliminary and permanent injunctive relief, corrective advertising, damages,
    2 punitive damages based on willful conduct, reasonable attorneys’ fees, and costs.
    3                                        COUNT I
    4          DEFAMATION IN VIOLATION OF CAL. CIV. CODE §§ 45-46
    5         104. Young Hollywood repeats and realleges every allegation contained in
    6 paragraphs 1-103 as though fully set forth here.
    7         105. White Ops intentionally and falsely stated in writing and in oral
    8 communications that Young Hollywood’s advertising space inventory constitutes
    9 IVT.
   10         106. Beginning in approximately July 2019, White Ops falsely labeled the
   11 inventory on the YH Websites as containing exclusively IVT within reports
   12 disseminated to all of White Ops’ clients. Further, White Ops intentionally and
   13 explicitly informed Telaria, Prodege, Beachfront, AT&T Xandr, Index Exchange,
   14 Verizon SSP, and Rubicon, that Young Hollywood’s inventory is IVT.
   15         107. White Ops lacked a reasonable belief in the truth of these statements.
   16         108. White Ops made these false statements in order to pressure Young
   17 Hollywood into becoming its client and paying for White Ops’ fraud
   18 detection services.
   19         109. As a result of White Ops’ false statements, Young Hollywood has
   20 suffered injury to its reputation as a digital media provider and lost substantial
   21 advertising revenue in an amount to be proved at trial.
   22                                        COUNT II
   23                                     TRADE LIBEL
   24         110. Young Hollywood repeats and realleges every allegation contained in
   25 paragraphs 1-103 as though fully set forth here.
   26         111. Through its actions described above, White Ops committed trade libel.
   27 White Ops intentionally and falsely stated in writing that Young Hollywood’s
   28 advertising space inventory constitutes IVT.
                                                  21
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 22 of 32 Page ID #:22



    1         112. Beginning in approximately July 2019, White Ops falsely labeled the
    2 inventory on the YH Websites as containing exclusively IVT within reports
    3 disseminated to all of White Ops’ clients. Further, White Ops intentionally and
    4 explicitly informed Telaria, Prodege, Beachfront, AT&T Xandr, Index Exchange,
    5 Verizon SSP, and Rubicon, that Young Hollywood’s inventory is IVT.
    6         113. White Ops lacked a reasonable belief in the truth of these statements.
    7         114. White Ops made these false statements in order to pressure Young
    8 Hollywood into becoming its client and paying for White Ops’ fraud detection
    9 services.
   10         115. White Ops’ false statements induced existing and potential customers to
   11 avoid purchasing Young Hollywood’s inventory.
   12         116. As a result of White Ops’ false statements, Young Hollywood has
   13 suffered injury to the reputation of the YH Websites and lost substantial revenue in an
   14 amount to be proved at trial.
   15                                       COUNT III
   16         PRODUCT DISPARAGEMENT IN VIOLATION OF (15 U.S.C. §
   17                                      1125(a)(1)(B))
   18         117. Young Hollywood repeats and realleges every allegation contained in
   19 paragraphs 1-103 as though fully set forth here.
   20         118. White Ops deceives its customers by touting the ability of its fraud
   21 detection services to differentiate between human and bot traffic, when in fact, White
   22 Ops is unable to differentiate between bot traffic and rewarded human traffic.
   23         119. White Ops affirmatively and falsely stated in writing within reports
   24 periodically disseminated to all of its over 200 clients, including Telaria, Prodege,
   25 Beachfront, AT&T Xandr, Index Exchange, Verizon SSP, and Rubicon, that Young
   26 Hollywood’s inventory is IVT. By sending reports to its clients nationwide, White
   27 Ops caused its false statements to enter interstate commerce.
   28
                                                 22
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 23 of 32 Page ID #:23



    1         120. The statements actually deceived or have the tendency to deceive a
    2 substantial segment of its audience with respect to Young Hollywood, the YH
    3 Websites, and its entire inventory. Further, the deception is material, in that it is likely
    4 to, and in fact has, influenced purchasing decisions of the relevant purchasing public.
    5 The relevant purchasing public is comprised of SSPs, advertising purchasers, and
    6 others who use White Ops’ fraud detection services. Various existing and prospective
    7 customers have refused to purchase Young Hollywood’s advertising space or do
    8 business with Young Hollywood as a result of White Ops’ false statements.
    9         121. Young Hollywood has suffered injury to the goodwill associated with its
   10 products and a diversion of its advertising sales in an amount to be determined at trial.
   11                                         COUNT IV
   12    UNFAIR COMPETITION IN VIOLATION OF CAL. BUS. & PROF. CODE
   13                                      §§ 17200, et seq.
   14         122. Young Hollywood repeats and realleges every allegation contained in
   15 paragraphs 1-103 as though fully set forth here.
   16         123. White Ops has affirmatively and falsely stated orally and in writing
   17 within its reports disseminated to all of its over 200 clients, including Telaria,
   18 Prodege, Beachfront, AT&T Xandr, Index Exchange, Verizon SSP, and Rubicon, that
   19 Young Hollywood inventory is IVT. White Ops blacklisted Young Hollywood,
   20 blocking its ad requests from appearing on the Telaria platform and ultimately from
   21 being seen and bid on by advertisers.
   22         124. White Ops’ conduct constitutes unfair, unlawful and/or fraudulent
   23 business practices that have injured and will continue to injure Young Hollywood’s
   24 business in violation of Cal. Bus. & Prof. Code §§ 17200, et seq. Specifically, and as
   25 described above, White Ops’ conduct constitutes defamation, trade libel, and product
   26 disparagement under the Lanham Act.
   27
   28
                                                   23
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 24 of 32 Page ID #:24



    1        125. As a direct, proximate, and foreseeable result of Defendant’s wrongful
    2 conduct as alleged above, Defendant’s business acts and practices have caused injury
    3 to Young Hollywood.
    4        126. Defendant’s acts have caused and will continue to cause irreparable
    5 injury to Young Hollywood and its business and reputation, unless and until
    6 Defendant is permanently enjoined.
    7        127. Young Hollywood has been harmed and has lost money and property as
    8 a result of White Ops’ conduct and requests an order of restitution against White Ops.
    9                                       COUNT V
   10     INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
   11                                    ADVANTAGE
   12        128. Young Hollywood repeats and realleges every allegation contained in
   13 paragraphs 1-103 as though fully set forth here.
   14        129. Young Hollywood has developed valuable contractual and other
   15 business and economic relationships with supply-side platforms, including Telaria,
   16 through which Young Hollywood sells its inventory to advertisers, with the
   17 probability of future economic benefit. Additionally, Young Hollywood has
   18 developed valuable business and economic relationships with third parties, including
   19 Prodege and advertisers, that have engaged in, engage in, are scheduled to engage in,
   20 or may engage in collaborations, projects, or other business dealings with Young
   21 Hollywood, with a probability of future economic benefit.
   22        130. White Ops knows and at all relevant times knew of these contractual and
   23 other business and economic relationships between Young Hollywood and its
   24 advertising partners, including Telaria, and Prodege. White Ops also knew of the
   25 business and economic relationships between Young Hollywood and other third
   26 parties, such as advertisers who purchase advertisements through the Telaria platform
   27 and have engaged in, engage in, are scheduled to engage in, or may engage in
   28 collaborations, projects, or other business dealings with Young Hollywood.
                                                24
                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 25 of 32 Page ID #:25



    1         131. White Ops has engaged in unlawful, unethical, and wrongful conduct by
    2 affirmatively and falsely categorizing Young Hollywood’s inventory as IVT, thereby
    3 preventing its ad requests from appearing on the Telaria platform or being seen by
    4 advertisers; and by disseminating orally and/or in writing to its clients, including
    5 Telaria, Prodege, Beachfront, AT&T Xandr, Index Exchange, Verizon SSP, and
    6 Rubicon, the false claim that Young Hollywood’s inventory is IVT.
    7         132. White Ops knew its conduct was substantially certain to interfere with
    8 Young Hollywood’s economic interest, namely its ability to sell advertisements, and
    9 White Ops acted knowingly and intentionally and with reckless disregard of the
   10 foreseeable consequences of its actions.
   11         133. White Ops’ unlawful and unethical conduct caused certain of Young
   12 Hollywood’s advertising partners, including SSPs and advertisers, to cease or curtail
   13 their relationships with Young Hollywood. Young Hollywood’s contractual and
   14 other business and economic relationships with these third parties have and continue
   15 to be disrupted by White Ops’ conduct.
   16         134. White Ops’ conduct is and was wrongful, independent of any
   17 interference with the business and economic relationships discussed here, because
   18 among other things, it constitutes defamation, trade libel, and product disparagement
   19 under the Lanham Act.
   20         135. As a result of White Ops’ conduct, which disrupted Young Hollywood’s
   21 business relationships, Young Hollywood has suffered injury to its reputation and lost
   22 substantial revenue in an amount to be proved at trial.
   23                                       COUNT VI
   24              NEGLIGENT INTERFERENCE WITH PROSPECTIVE
   25                              ECONOMIC ADVANTAGE
   26         136. Young Hollywood repeats and realleges every allegation contained in
   27 paragraphs 1-103 as though fully set forth here.
   28
                                                 25
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 26 of 32 Page ID #:26



    1         137. Young Hollywood has developed valuable contractual and other
    2 business and economic relationships with supply-side platforms, including Telaria,
    3 through which Young Hollywood sells its inventory to advertisers, with the
    4 probability of future economic benefit. Additionally, Young Hollywood has
    5 developed valuable business and economic relationships with third parties, including
    6 Prodege and advertisers, that have engaged in, engage in, are scheduled to engage in,
    7 or may engage in collaborations, projects, or other business dealings with Young
    8 Hollywood, with a probability of future economic benefit.
    9         138. White Ops knows and at all relevant times knew of these contractual and
   10 other business and economic relationships between Young Hollywood and its
   11 advertising partners, including Telaria, and Prodege. White Ops also knew of the
   12 business and economic relationships between Young Hollywood and other third
   13 parties, such as advertisers who purchase advertisements through the Telaria platform
   14 and have engaged in, engage in, are scheduled to engage in, or may engage in
   15 collaborations, projects, or other business dealings with Young Hollywood.
   16         139. White Ops has engaged in unlawful, unethical, and wrongful conduct by
   17 affirmatively and falsely categorizing Young Hollywood’s inventory as IVT, thereby
   18 preventing its ad requests from appearing on the Telaria platform or being seen by
   19 advertisers; and by disseminating orally and/or in writing to all of its clients,
   20 including Telaria, Prodege, Beachfront, AT&T Xandr, Index Exchange, Verizon
   21 SSP, and Rubicon, the false claim that Young Hollywood’s inventory is IVT.
   22         140. White Ops knew or should have known that a failure to act with due care
   23 would disrupt Young Hollywood’s relationships with its ad partners, third parties, and
   24 advertisers.
   25         141. White Ops owed Young Hollywood a duty of care, since White Ops
   26 knew or should have known of Young Hollywood’s relationships with its advertising
   27 partners, third parties, and advertisers, and White Ops knew or should have known
   28 that its failure to act with due care would disrupt that relationship.
                                                  26
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 27 of 32 Page ID #:27



    1         142. White Ops owes a duty of care to Young Hollywood because a special
    2 relationship exists between the two parties. First, White Ops’ actions in informing its
    3 clients that Young Hollywood’s inventory was IVT, and creating and disseminating
    4 its blacklist, were intended to influence its clients’ purchasing decisions and
    5 advertising approaches with respect to Young Hollywood. Second, the injury to
    6 Young Hollywood from White Ops’ improper classification was foreseeable and
    7 certain. Third, White Ops’ conduct was a direct cause of Young Hollywood’s injury.
    8         143. White Ops’ conduct is and was wrongful, independent of any
    9 interference with the business and economic relationships discussed here, because it
   10 constitutes defamation, trade libel, and product disparagement under the Lanham Act.
   11         144. Young Hollywood’s contractual and other business and economic
   12 relationships with its advertising partners, advertisers, and other third parties have and
   13 continue to be disrupted by White Ops’ conduct.
   14         145. As a result of White Ops’ conduct, Young Hollywood has suffered
   15 injury to its reputation and lost substantial revenue in an amount to be proved at trial.
   16                                       COUNT VII
   17     FALSE ADVERTISING IN VIOLATION OF CAL. BUS. & PROF. CODE
   18                                      §§ 17500, et seq.
   19         146. Young Hollywood repeats and realleges every allegation contained in
   20 paragraphs 1-103 as though fully set forth here.
   21         147. White Ops deceived its customers by touting the ability of its fraud
   22 detection services to differentiate between human and bot traffic, when in fact, White
   23 Ops is unable to differentiate between bot traffic and rewarded human traffic.
   24         148. White Ops affirmatively and falsely stated in writing within reports
   25 periodically disseminated to its clients, including Telaria, Prodege, Beachfront,
   26 AT&T Xandr, Index Exchange, Verizon SSP, and Rubicon, that Young Hollywood’s
   27 inventory is IVT.
   28
                                                  27
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 28 of 32 Page ID #:28



    1         149. White Ops’ conduct and statements concerning the YH Websites
    2 constitute the dissemination of untrue and misleading statements, which White Ops
    3 knows, or should have known by the exercise of reasonable care, are untrue or
    4 misleading.
    5         150. White Ops’ conduct as described above is in violation of Cal. Bus. &
    6 Prof. Code §§ 17500, et seq.
    7         151. As a direct and proximate result of Defendant’s conduct, Young
    8 Hollywood has suffered injury and has lost revenue as a result of such untrue or
    9 misleading statements, causing damage to Young Hollywood in an amount to be
   10 determined at trial.
   11         152. White Ops’ acts have caused, and will continue to cause, irreparable
   12 injury to Young Hollywood and its business and reputation unless and until
   13 Defendant is permanently enjoined.
   14                                      COUNT VIII
   15                                     NEGLIGENCE
   16         153. Young Hollywood repeats and realleges every allegation contained in
   17 paragraphs 1-103 as though fully set forth here.
   18         154. White Ops owes a duty of care to Young Hollywood because a special
   19 relationship exists between the two parties. First, White Ops’ actions in informing its
   20 clients that Young Hollywood’s inventory was IVT, and creating and disseminating
   21 its blacklist, were intended to influence its clients’ purchasing decisions and
   22 advertising approaches with respect to Young Hollywood. Second, the injury to
   23 Young Hollywood from White Ops’ improper classification was foreseeable and
   24 certain: classifying the YH Websites as IVT prevents any of Young Hollywood’s
   25 advertisement requests from being seen by advertisers. Third, White Ops’ conduct
   26 was a direct cause of Young Hollywood’s injury, and White Ops is therefore
   27 responsible for Young Hollywood’s injuries. Fourth, public policy favors preventing
   28
                                                 28
                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 29 of 32 Page ID #:29



    1 future harm from the reckless conduct of fraud verification companies like White
    2 Ops.
    3         155. White Ops also owed a duty of care to Young Hollywood because its
    4 affirmative actions established a duty. White Ops undertook affirmative action
    5 affecting Young Hollywood’s interests by monitoring the YH Websites, classifying
    6 them as IVT, and disseminating this false information to its clients.
    7         156. White Ops knew or should have known of Young Hollywood’s
    8 relationships with its advertising partners, third parties, and advertisers, and White
    9 Ops knew or should have known that its failure to act with due care would disrupt
   10 those relationship.
   11         157. White Op’s breached its duty of care to Young Hollywood by
   12 affirmatively and falsely categorizing Young Hollywood’s inventory as IVT, thereby
   13 preventing its ad requests from appearing on the Telaria platform or being seen by
   14 advertisers; and by disseminating orally and/or in writing to all of its over 200 clients,
   15 including Telaria, Prodege, Beachfront, AT&T Xandr, Index Exchange, Verizon
   16 SSP, and Rubicon, the false claim that Young Hollywood’s inventory is IVT.
   17         158. As a direct and proximate result of White Ops’ conduct, Young
   18 Hollywood has suffered injury to its reputation and lost substantial revenue in an
   19 amount to be proved at trial.
   20                                 PRAYER FOR RELIEF
   21         WHEREFORE, Young Hollywood prays for judgment as follows:
   22         1.     directing White Ops to restore the YH Websites to the position they were
   23 in before White Ops changed its algorithm in late June 2019;
   24         2.     preliminarily and permanently enjoining White Ops, its officers, agents,
   25 servants, employees, representatives, successors, and assigns, and all persons or
   26 entities acting in concert or participation with any or all of them, from including the
   27 YH Websites on White Ops’ blacklist circulated to its customers;
   28
                                                  29
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 30 of 32 Page ID #:30



    1         3.      directing that White Ops publish notices to all of its clients advising
    2 them that it had incorrectly and improperly categorized traffic to the YH Websites as
    3 IVT;
    4         4.      directing that White Ops be required to file with the Court and serve on
    5 Young Hollywood, within ten (10) days after entry of a final injunction, a report in
    6 writing under oath setting forth in detail the manner and form in which it complied
    7 with the injunction;
    8         5.      directing that White Ops pay Young Hollywood such damages as it has
    9 sustained as a consequence of Defendant’s wrongful conduct, with the precise
   10 amount to be determined at trial;
   11         6.      directing that White Ops pay Young Hollywood restitution, in an
   12 amount to be determined at trial;
   13         7.      directing that White Ops pay Young Hollywood punitive damages, in an
   14 amount to be determined at trial, as a result of Defendant’s malicious, wanton and/or
   15 oppressive conduct pursuant to Cal. Civ. Code § 3294;
   16         8.      directing that White Ops pay Young Hollywood’s costs, attorneys’ fees,
   17 and expenses in this suit under Cal. Bus. & Prof. Code §§ 14247 and 14250 and
   18 because this is an “exceptional case” under Section 35 of the Lanham Act, 15 U.S.C. §
   19 1117;
   20         9.      directing that White Ops pay Young Hollywood pre- and post-judgment
   21 interest; and
   22         10.     granting Young Hollywood such other and further relief as the Court
   23 may deem just and proper.
   24
   25
   26
   27
   28
                                                   30
                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 31 of 32 Page ID #:31


        DATED: April 9, 2020
    1
                                             Brendan J. O’Rourke
    2                                        Jonathan Weiss
                                             Lee Popkin
    3                                        Simona Weil
                                             PROSKAUER ROSE LLP
    4
    5
    6                                         /s/ Jonathan Weiss
    7
                                             Attorneys for Plaintiff,
    8                                        Young Hollywood LLC
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            31
                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 2:20-cv-03334-FLA-RAO Document 1 Filed 04/09/20 Page 32 of 32 Page ID #:32


    1
                               DEMAND FOR JURY TRIAL
    2
             Plaintiff Young Hollywood LLC demands a trial by jury.
    3
    4 DATED: April 9, 2020                     Brendan J. O’Rourke
                                               Jonathan Weiss
    5                                          Lee Popkin
                                               Simona Weil
    6                                          PROSKAUER ROSE LLP
    7
    8
                                               /s/ Jonathan Weiss
    9
   10                                          Attorneys for Plaintiff,
                                               Young Hollywood LLC
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                   DEMAND FOR JURY TRIAL
